Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Applicant’s election without traverse of Group I Species 1.1 claims 1-7 and 19 in the reply filed on 07/20/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “preferably” in lines 7, 16 and 21 renders it unclear if the limitations following it are required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Combs et al (US 20120083554 A1).
Combs discloses a composite lignocellulosic (wood) material [abstract] comprising a polymeric diphenylmethane diisocyanate [0042] and an aqueous 40% solids dispersion of a crystalline aliphatic polyester polyurethane [0043]. The preferred isocyanate is PMDI with a functionality of 2.2 to 3 a viscosity of 200 mPas (=cp) with NCO content of 31.5 [0042]. The polyisocyanate is present in 1.5 to 10% by weight and the aqueous dispersion is added in 0.2 to 5 % by weight [0019-0020], and appear to be used in equal parts in the examples [0042 et seq]. 
Regarding claim 3 and 5-7, Combs discloses the aqueous dispersion Dispercoll U53 in the examples [Binder A] which has the Tg of -58C [0070 of US 20130187998 A1], the claimed molecular weight of 50,000-125,000 [0028, 0033 of US 20160168434 A1], is prepared form the same polyester and isocyanate components [0030, 0032 of US 20160168434 A1], and the same anionic water solubizing isocyanate reactive component (chain extender) [0018-0020, 0080 of US 20170247587 A1]. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464. The examiner can normally be reached 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766